1. No Claims have been canceled.
2. No new claims have been added.
3. Claim 9 has been amended. 
4. Remarks drawn to rejections under 35 USC 112, 103 and double patenting.
	Claims 1-15 are pending in the case.
Priority
This application is a 371 of PCT/JP2018/046537 filed 12/18/2018. This application claims foreign priority to JAPAN 2017-244051 filed 12/20/2017, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. In the Office Action posted 10/26/2021, in the priority statement at page 2, the foreign priority document was incorrectly cited as JAPAN 2017-233051. The foreign priority document cited above is the correct one.
The rejection of Claims 9-11 under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treatment of cystitis and arthritis as in claim 11, does not reasonably provide enablement for the treatment or prevention of a disease caused by abnormal enhancement of FGF-2 as in claim 9, treatment and prevention of cancer, autoimmune disease, allergic disease and inflammatory disease as in claim 10 and prevention of cystitis or arthritis as in claim 11, has been withdrawn in view of applicant’s amendment and remarks. The term preventing has been deleted in claim 9. Applicant has provided references to the relationship between FGF-2 and several diseases. Document CA 2018133 cited in IDS filed 
	The rejection of Claims 1-8 and 12-15 provisionally on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-8 and 13 of co-pending Application No. 16/646,243 (‘243) in view of Bayol et al (US 4,699,900) and further in view of Laine et al (US 2010/0261807) and De Ferra et al (WO 2014/114723 A1) has been withdrawn. The claims of ‘243 are drawn to PPS having uronic acid content of 0.0 mass% to 2.0 mass%. This is well outside the claimed range of 7.0 mass% to 15.0 mass%. There is no suggestion or motivation to arrive at the claimed PPS in view of the secondary references.
	The rejection of Claims 1-8 and 12-15 provisionally on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 13-15 of co-pending Application No. 16/643,265 (‘265) in view of Bayol et al (US 4,699,900) and further in view of Laine et al (US 2010/0261807) and De Ferra et al (WO 2014/114723 A1) has been rendered moot by cancelation of claims 13-15 in the ‘265 application.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Bayol teaches xylan polysulfates having a molecular weight in the range of 7,000-12,000, a sulfation degree of 1.5 to 2.0 and uronic acid content of 0 to 10%. Laine teaches that during pulping the acetyl and most of the uronic acid groups are split off and degraded. There is no teaching regarding the percentage of uronic acid and acetyl groups remaining after the pulping process. Bayol and Laine, either alone or in combination do not teach or suggest the claimed pentosan polysulfate. DeFerra also does not provide any motivation to arrive at the claimed PPS.
Applicant has shown via comparative results (Table 1 at page 38) that the claimed PPS has a high FGF inhibition rate. This is not predictable from the teachings of the prior art.
allowable.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623